DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 01/24/2022 for application number 16/820,248.  
Claims 1-6, 8-13, and 15-20 are presented for examination.  Claims 1, 8, and 15 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed on 01/24/2022 has been entered.  
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are amended.  Claims 7 and 14 are canceled. Claims 1-6, 8-13, and 15-20 are pending in the application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US 2012/0096410 A1) in view of Park et al. (US 2012/0054635 A1 hereinafter Park).

Regarding Claim 1, Lancaster teaches a method implemented by an information handling system that includes a memory and a processor ([0021]-[0022] methods to generate graphical user interfaces to assist users with interaction with computing devices;  computing device includes and storage circuitry and processing circuitry; [0024] processing circuitry configured to control the display to depict images of a graphical user interface; [0025] the processing circuitry implemented as one or more processor(s) and/or other structure configured to execute executable instructions; [0026] Storage circuitry  configured to store programming such as executable code or instructions) , the method comprising: 
displaying a set of objects to a user on a user interface during a first user session, wherein the displayed set of objects corresponds to an object type and show a first level of detail based on a prioritization model ([0031] referring to fig. 3, a user interface which is implemented as a graphical user interface allows a user to arrange data in a plurality of hierarchical levels; the different hierarchical levels include a first level (e.g., shown in FIG. 3) where data is arranged by relatively general categories (or topics or genus) at the highest level or order, a second level or order where data is arranged by sub-categories (or sub-topics or sub-genus), a third level or order where data is arranged by sub-sub-categories (or sub-sub-categories or sub-sub-genus), etc.; [0035] , a first hierarchical level is displayed and the tiles correspond to respective different categories, such as finances, music, family, workouts, etc.  See fig. 3 - it shows objects corresponding to an object type and showing first level of detail based on a prioritization model); 
adjusting the prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, wherein the set of user selections is devoid of a zoom scaling function ([0040] user has selected or opened the “workouts” category tile 30 of FIG. 3 which results in the display 13 depicting a plurality of tiles 34 of a second hierarchical level which correspond to sub-categories of the “workouts” category; [0043] as shown in FIG. 5, the user selected the “strength training” sub-category tile 34 of FIG. 4 which results in the display 13 depicting a data view interface 40 at the third hierarchical level and which corresponds to the “strength training” sub-category (i.e., adjusting prioritization model based on user selections indicating a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type)); and 
displaying the different set of objects to the user on the user interface during a second user session based on the adjusted prioritization model ([0040] user has selected or opened the “workouts” category tile 30 of FIG. 3 which results in the display 13 depicting a plurality of tiles 34 of a second hierarchical level which correspond to sub-categories of the “workouts” category; [0043]as shown in FIG. 5, the user selected the “strength training” sub-category tile 34 of FIG. 4 which results in the display 13 depicting a data view interface 40 at the third hierarchical level and which corresponds to the “strength training” sub-category; [0054] the user may utilize the save icon to save the data items of the data view interface for subsequent retrieval and viewing when the tile of the next higher level which is associated with the interface is selected by the use.  Figs. 4 and 5 show the different set of objects on the user interface based on the adjusted prioritization model). 
However, Lancaster fails to expressly disclose wherein displaying the set of objects to the user on the user interface during a second user session based on the adjusted prioritization model.
In the same field of endeavor, Park teaches wherein displaying the set of objects to the user on the user interface during a second user session based on the adjusted prioritization model ([0025] if multiple objects are displayed on the display unit of the terminal device, the touch sensor unit determine whether and which objects displayed on the display unit of the terminal device are selected; [0047] The user may set preferences among the object attribute fields present in the preference information DB of the terminal device; the user may allocate a highest preference level to the ‘Entertainment’ field, a second highest preference level to the ‘Culture & Education’ field and a lowest preference level to the ‘Economy’ field ; the terminal device may determine the preference levels of the pieces of attribute information of the requested object based on the results of the classification, and determine the order in which the pieces of attribute information of the requested object are displayed on the display unit of the terminal device, based on their respective preference levels (i.e., adjusted prioritization model); [0049]-[0050] the terminal device obtain preference information about the attribute information from the preference information DB; the terminal device display the pieces of attribute information of the requested object on the display unit of the terminal device based on the obtained preference - thus, displaying the set of objects during a second user session based on the adjusted prioritization model).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein displaying the set of objects to the user on the user interface during a second user session based on the adjusted prioritization model, as taught by Park into Lancaster. Doing so would be desirable because it would allow multiple pieces of attribute information of an object to be displayed on the display unit of the terminal device based on the preference of a user (Park [0008]).  

As to dependent Claim 2, Lancaster in view of Park teach all the limitations of Claim 1.  Park further teaches wherein a set of metadata corresponds to the set of objects ([0054] multiple objects and multiple pieces of attribute information of each of the objects (i.e., metadata corresponding to objects)); the adjusting of the prioritization model changes an amount of the set of metadata to display on each of the set of objects ([0031] the preference information indicate an amount of attribute information to be displayed by the terminal device; [0044] preference information is information provided by the user for reference in the arrangement of the pieces of attribute information of the requested object; [0047] the terminal device determine the order in which the pieces of attribute information of the requested object are displayed on the display unit of the terminal device, based on their respective preference levels).  

As to dependent Claim 3, Lancaster in view of Park teach all the limitations of Claim 1.  Park further teaches wherein prior to displaying the set of objects, capturing a set of user profile information corresponding to the user (Abstract - if previously stored augmented reality is requested, the terminal displays the previously stored augmented reality based on the redetermined preference levels; [0009] sharing various objects and their respective attribute information present in a terminal device between multiple users; [0044] if a request for the storage of the image and the pieces of attribute information of the requested object has been issued, then in operation 410, the terminal device may acquire preference information about the requested object from a preference information DB; the preference information is the information provided by the user for reference in the arrangement of the pieces of attribute information of the requested object ; and accessing a crowdsourced storage area to retrieve the prioritization model from a plurality of prioritization models based on the set of user profile information, wherein the prioritization model is based on historical user interactions from a set of different users ([0033] the preference processor redetermine the order of display of the multiple pieces of attribute information of the selected object based on usage information stored in the user DB 130 and/or the preference information stored in the preference information DB 140; [0038] the terminal device transmit information on each of the displayed objects to the object server and receive attribute information about each of the displayed objects from the object server; [0040] the terminal device store the detected image of the selected object and a number of pieces of attribute information about the selected object in a user DB upon the request of the user; the terminal device also transmit the detected image of the selected object and the attribute information of the selected object to the object server (i.e., crowdsourced storage area) upon the request of the user and other users can also use the detected image of the selected object and the attribute information of the selected object from the object server - thus, the prioritization model based on historical user interactions from a set of different users can be retrieved from the crowdsourced storage area).  

As to dependent Claim 4, Lancaster in view of Park teach all the limitations of Claim 3.  Park further teaches wherein storing the adjusted prioritization model in the crowdsourced storage area ([0040] the terminal device store the detected image of the selected object and a number of pieces of attribute information about the selected object in a user DB upon the request of the user; the terminal device also transmit the detected image of the selected object and the attribute information of the selected object to the object server (i.e., crowdsourced storage area) upon the request of the user - thus, storing the adjusted prioritization model in the crowdsourced storage area). 

 As to dependent Claim 5, Lancaster in view of Park teach all the limitations of Claim 1.  Park further teaches wherein displaying a configuration menu to the user that comprises a set of preset detail level selections based on the prioritization model ([0047] The user may set preferences among the object attribute fields present in the preference information DB of the terminal device; the user may allocate a highest preference level to the ‘Entertainment’ field, a second highest preference level to the ‘Culture & Education’ field and a lowest preference level to the ‘Economy’ field (i.e., displaying configuration menu); receiving one or more changes from the user that changes one or more of the set of preset detail level selections ([0047] The user may set preferences among the object attribute fields present in the preference information DB of the terminal device; the user may allocate a highest preference level to the ‘Entertainment’ field, a second highest preference level to the ‘Culture & Education’ field and a lowest preference level to the ‘Economy’ field); and re-adjusting the prioritization model based on the received one or more changes ([0047] the terminal device may determine the preference levels of the pieces of attribute information of the requested object based on the results of the classification, and determine the order in which the pieces of attribute information of the requested object are displayed on the display unit of the terminal device, based on their respective preference levels).  

As to dependent Claim 6, Lancaster in view of Park teach all the limitations of Claim 1.  Park further teaches wherein in response to the adjusting of the prioritization model, monitoring user behavior of the user interacting with the set of objects ([0051] a user may select at least one of multiple object images present in the user DB; if one of a number of pieces of attribute information corresponding to the selected object image is selected, then the terminal device may store usage information, such as the frequency, duration and location of use of the selected piece of attribute information in the preference information DB  - thus, monitoring user behavior of interacting with the object); and re-adjusting the adjusted prioritization model based on the user behavior of the user ([0051] the terminal device periodically redetermine the order in which the pieces of attribute information corresponding to the selected object image should be displayed on the display unit of the terminal device with reference to the usage information stored in the usage information and preference information stored in the preference information DB).

Claims 8-13 are system claims that are corresponding to the method claims 1-6 above and therefore, rejected for the same reasons. Lancaster further teaches an information handling system comprising:  one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions ([0021]-[0022] computing device includes and storage circuitry and processing circuitry; [0024] processing circuitry configured to control the display to depict images of a graphical user interface; [0025] the processing circuitry implemented as one or more processor(s) and/or other structure configured to execute executable instructions; [0026] Storage circuitry  configured to store programming such as executable code or instructions).

Claims 15-20 are product claims that are corresponding to the method claims 1-6 above and therefore, rejected for the same reasons.  Lancaster further teaches a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system ([0021]-[0022] computing device includes and storage circuitry and processing circuitry; [0027] computer-readable storage medium can contain, store, or maintain programming, data and/or digital information for use by or in connection with an instruction execution system including processing circuitry).

Response to Arguments
Claim Objection: Applicant’s amendments to the claims have overcome the claim objections previously set forth.

35 U.S.C. §103: In the remarks, Applicant argues that Gray in view of Zhang do not teach or suggest "adjusting the prioritization model based on a set of user selections captured during the first user session that indicates a second level of detail of at least one object in the set of objects and a selection of a different set of objects corresponding to a different object type, wherein the set of user selections is devoid of a zoom scaling function" as recited in the amended independent claims 1, 8, and 15.

Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lu et al. (US 2019/0065440 A1) teaches wherein the metadata 204 received by the interpreter 206 may include data identifying one or more of the UI elements to be arranged in the layout of the user interface, as indicated in the layout definition 202. The metadata 204 may also include attributes of each UI element referenced in the metadata 204, such as a type of data associated with the UI element (e.g., a number, a character string, a date, and so on), any text to be displayed as part of the UI element; each control renderer 222, 232 may be configured to render those of the UI elements to be presented in the user interface that are of a particular UI element type (e.g., text input box, radio button, dropdown menu, and so on); accessing metadata describing the one or more user interface groups and the one or more user interface elements of each of the one or more user interface groups, each of the one or more user interface elements having an element type; accessing one or more control renderers, each control renderer comprising first programming code configured to render those of the one or more user interface elements of a corresponding element type based on the metadata describing those of the one or more user interface elements of the corresponding element type. (see [0020], [0027], [0048]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143     

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143